 

SIGMA LABS, INC.



FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

 

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) is made effective
as of the ________ day of ___________ (the “Effective Date”) by and between
Sigma Labs, Inc., a Nevada corporation (the “Company”), and _________
(“Optionee”).

 

R E C I T A L

 

The action of the Compensation Committee of the Board of Directors of the
Company (the “Board”) has authorized the granting to Optionee as an employee of
the Company of a non-qualified stock option, pursuant to the Company’s 2013
Equity Incentive Plan (the “Plan”), to purchase the number of shares of common
stock of the Company specified in Section 1 hereof, at the price specified
therein, such option to be for the term and upon the terms and conditions
hereinafter stated.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the premises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:

 

1. Number of Shares; Option Price. Pursuant to said action of the Board, the
Company hereby grants to Optionee the option (“Option”) to purchase, upon and
subject to the terms and conditions of the Plan, _________ shares of common
stock of the Company (“Shares”) at the closing price of the Company’s common
stock on the Effective Date. The grant of the Option is made in consideration of
the services to be rendered by the Optionee to the Company and is subject to the
terms and conditions of the Plan.

 

2. Term. The Option shall expire at midnight on the day before the fifth
anniversary of the Effective Date (the “Expiration Date”), unless such Option
shall have been terminated prior to that date in accordance with the provisions
of this Agreement.

 

3. Shares Subject to Exercise. The Option shall be exercisable as
follows:__________________, provided, however, that a foregoing installment
shall not become exercisable if the Optionee is not employed as an employee of
the Company, or any of its subsidiaries, as of such anniversary date. Once
exercisable, the Option shall thereafter remain exercisable as to such Shares
for the term specified in Section 2 hereof, unless Optionee’s employment is
terminated pursuant to Section 6 hereof or the Option is terminated pursuant to
a Corporate Transaction (as defined in the Plan).

 

   

 

 

4. Method and Time of Exercise. The Option may be exercised by written notice
delivered to the Company at its principal executive office stating the number of
shares with respect to which the Option is being exercised, together with:

 

(A) a check or money order made payable to the Company in the amount of the
exercise price and any withholding tax, as provided under Section 5 hereof; or

 

(B) if expressly authorized in writing by the Board, in its sole discretion, at
the time of the Option exercise, the tender to the Company of shares of the
Company’s common stock owned by Optionee having a fair market value not less
than the exercise price, plus the amount of applicable federal, state and local
withholding taxes; or

 

(C) if expressly authorized in writing by the Board, subject to the
Sarbanes-Oxley Act of 2002, in its sole discretion, at the time of the Option
exercise, the Optionee’s full recourse promissory note in a form approved by the
Company; or

 

(D) if any other method such as cashless exercise is expressly authorized in
writing by the Board, in its sole discretion, at the time of the Option
exercise, the tender of such consideration having a fair market value not less
than the exercise price, plus the amount of applicable federal, state and local
withholding taxes.

 

Only whole shares may be purchased.

 

5. Tax Withholding. As a condition to exercise of this Option, the Company may
require Optionee to pay over to the Company all applicable federal, state and
local taxes which the Company is required to withhold with respect to the
exercise of this Option, if any. At the discretion of the Board and upon the
request of Optionee, the minimum statutory withholding tax requirements may be
satisfied by the withholding of Shares otherwise issuable to Optionee upon the
exercise of this Option.

 

6. Exercise on Termination of Employment. If for any reason Optionee ceases to
be employed by the Company or any of its subsidiaries (such event being called a
“Termination”), this Option (to the extent then exercisable) may be exercised in
whole or in part at any time, except with respect to a Termination For Cause,
only within 90 days of the date of such Termination, but in no event after the
earlier of the Expiration Date or a Corporate Transaction which terminates the
Option pursuant to Section 15 hereof. For purposes of this Agreement, Optionee’s
employment shall not be deemed to terminate by reason of a transfer to or from
the Company or its subsidiary or among such entities, or sick leave, military
leave or other leave of absence approved by the Board, if the period of any such
leave does not exceed ninety (90) days or, if longer, if Optionee’s right to
reemployment by the Company or any Affiliate is guaranteed either contractually
or by statute. For purposes of this Agreement, “Termination For Cause” shall
mean Optionee’s loss of employment by the Company or any of its subsidiaries due
to Optionee’s (a) willful breach or habitual neglect or continued incapacity to
perform Optionee’s required duties, (b) commission of acts of dishonesty, fraud,
misrepresentation or other acts of moral turpitude as would prevent the
effective performance of Optionee’s duties or (c) termination for cause under
any employment agreement between the Company and Optionee (as defined therein).
In the event Optionee’s employment by the Company or any of its subsidiaries is
Terminated For Cause, then the Option shall cease to be exercisable as of the
date of such Termination.

 

 2 

 

 

7. Non-Transferability. This Option may not be assigned or transferred except by
will or by the laws of descent and distribution, and may be exercised only by
Optionee during the Optionee’s lifetime and after the Optionee’s death, by the
Optionee’s personal representative or by the person entitled thereto under the
Optionee’s will or the laws of intestate succession.

 

8. Optionee Not a Stockholder. Optionee shall have no rights as a stockholder
with respect to the Shares covered by this Option until the date of issuance of
a stock certificate or stock certificates to the Optionee upon exercise of this
Option. No adjustment will be made for dividends or other rights for which the
record date is prior to the date such stock certificate or certificates are
issued.

 

9. No Right to Employment. Nothing in the Option granted hereby shall interfere
with or limit in any way the right of the Company or of any of its subsidiaries
to terminate Optionee’s employment at any time, nor confer upon Optionee any
right to continue in the employ of the Company or any of its subsidiaries.

 

10. Modification and Waiver. This Option may not be modified except by a writing
signed by both parties, except that either party may waive any right hereunder
by an instrument unilaterally signed.

 

11. Restrictions on Sale of Shares. Optionee represents and agrees that upon the
Optionee’s exercise of this Option, in whole or in part, unless there is in
effect at that time under the Securities Act of 1933 a registration statement
relating to the Shares issued to the Optionee, the Optionee will acquire the
Shares issuable upon exercise of this Option for the purpose of investment and
not with a view to their resale or further distribution, and that upon such
exercise thereof the Optionee will furnish to the Company a written statement to
such effect, satisfactory to the Company in form and substance. Optionee agrees
that any certificates issued upon exercise of this Option may bear a legend
indicating that their transferability is restricted in accordance with
applicable state and federal securities law. Any person or persons entitled to
exercise this Option under the provisions of Sections 6 and 7 hereof shall, upon
each exercise of this Option under circumstances in which Optionee would be
required to furnish such a written statement, also furnish to the Company a
written statement to the same effect, satisfactory to the Company in form and
substance.

 

12. Nevada Law Governs. This Agreement shall be interpreted under the internal
laws of the State of Nevada and any action hereunder shall be brought in the
state or federal courts of Nevada.

 

 3 

 

 

13. Notices. All notices to the Company shall be addressed to the Corporate
Secretary at the principal executive office of the Company at 3900 Paseo del
Sol, Santa Fe, New Mexico 87507, and all notices to Optionee shall be addressed
to Optionee at the address of Optionee on file with the Company, or to such
other address as either may designate to the other in writing. A notice shall be
deemed to be duly given if and when enclosed in a properly addressed sealed
envelope deposited, postage prepaid, with the United States Postal Service. In
lieu of giving notice by mail as aforesaid, written notices under this Agreement
may be given by personal delivery to Optionee or to the Corporate Secretary (as
the case may be).

 

14. Sale or Other Disposition. If Optionee at any time contemplates the
disposition (whether by sale, gift, exchange, or other form of transfer) of any
Shares acquired by exercise of this Option, the Optionee shall first notify the
Company in writing of such proposed disposition and cooperate with the Company
in complying with all applicable requirements of law, which, in the judgment of
the Company, must be satisfied prior to such disposition.

 

15. Corporate Transactions. In the event of a Corporate Transaction (as such
term is defined in the Plan), the Board shall notify Optionee at least thirty
(30) days prior thereto or as soon as may be practicable. To the extent not
previously exercised, this Option shall terminate immediately prior to the
consummation of such Corporate Transaction unless the Board determines otherwise
in its sole discretion; provided, however, that the Board, in its sole
discretion, may (i) permit exercise of this Option prior to its termination,
even if this Option would not otherwise have been exercisable, and (ii) provide
that this Option shall be assumed or an equivalent option substituted by an
applicable successor corporation or any subsidiary of the successor corporation.

 

16. Non-Compete Agreement. Notwithstanding anything to the contrary provided
herein, as a condition to the receipt of Shares pursuant to the exercise of this
Option, at any time during which this Option is outstanding and for six (6)
months after any exercise of this Option or the receipt of Shares pursuant to
the exercise of this Option, Optionee shall not directly or indirectly, as
agent, employee, consultant, stockholder, partner or in any other capacity, own,
operate, manage, control, engage in, invest in or participate in any manner in,
act as a consultant or advisor to, render services for, or otherwise assist any
person or entity that engages in or owns, invests in, operates, manages or
controls, any venture or enterprise that directly or indirectly competes with
the Company, provided, however, that nothing contained herein shall be construed
to prevent Optionee from investing in the stock of any competing corporation
listed on a national securities exchange or traded in the over-the-counter
market, but only if Optionee is not involved in the business of said corporation
and if Optionee (together with Optionee’s spouse, parents, siblings, and
children) does not own more than an aggregate of five percent (5%) of the stock
of such corporation. Optionee agrees to notify the Company within ten (10) days
of any violation of this Section 16. Failure to comply with this Section 16
shall cause such Option and the exercise or issuance of Shares hereunder to be
rescinded and the benefit of such exercise or issuance to be repaid to the
Company. Optionee agrees and understands that Optionee’s failure to comply with
this Section 16 will subject Optionee’s benefit from the Option to be forfeited
and repaid to the Company, and Optionee agrees to do so within ten (10) days of
notification by the Company.

 

 4 

 

 

17. Adjustments. In the event of any stock split, reverse stock split, stock
dividend or other change set forth in Section 6.1.1 of the Plan, the number of
Shares covered by this Option and the exercise price of this Option shall be
appropriately adjusted for any such stock split, reverse stock split or stock
dividend; provided, that the Company shall not be required to issue fractional
shares as a result of any such adjustment.

 

18. Right of First Refusal. Notwithstanding anything to the contrary, Optionee
acknowledges and agrees that the Shares covered by this option are subject to a
right of first refusal (“Right of First Refusal”) of the Company set forth in
Exhibit A of this Agreement. Except in compliance with such Right of First
Refusal, Optionee shall not sell or otherwise transfer any Shares.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first above written.

 

SIGMA LABS, INC.       By:   Name: John Rice   Title: President and Chief
Executive Officer



 

  OPTIONEE:        

 

  Address:           Social Security Number

 

 5 

 

 

Exhibit A

 

Right of First Refusal

 

(a) Right of First Refusal. Before any Shares held by Optionee may be sold or
otherwise transferred (collectively, “Transfer” or “Transferred”), Optionee must
provide the Company with a right of first refusal to purchase the Shares on the
terms and conditions set forth in this Section (a) (the “Right of First
Refusal”).

 

(i) Notice of Proposed Transfer. Before Optionee may Transfer any Shares,
Optionee shall deliver to the Company a notice (the “Notice”) stating Optionee’s
desire to Transfer such Shares and the number of Shares to be Transferred.
Optionee shall deliver the Notice to the Company, and such Notice shall be
deemed to have been received by the Company, only as follows: (a) if hand
delivered to the Company’s Chief Executive Officer or the Company’s Chief
Financial Officer, upon written confirmation (including by e-mail) of receipt by
such officer and the time of delivery of the Notice; or (b) if sent by e-mail in
the same e-mail to the Company’s Chief Executive Officer and Chief Financial
Officer, upon written confirmation (including by e-mail) of transmission by at
least one such officer.

 

(ii) Exercise of Right of First Refusal. Subject to the last sentence of this
Section (a)(ii), at any time within one day after receipt of the Notice, the
Company may, by giving written notice (“Company Notice”) to Optionee, elect, in
its sole discretion, to waive the Right of First Refusal, in full or in part, or
elect, in its sole discretion, to purchase any or all of the Shares proposed to
be Transferred, at a price per Share equal to the average of the opening price
and the closing price of the Company’s common stock on the date the Notice is
delivered to the Company (the “Purchase Price”). The Company shall deliver the
Company Notice to Optionee only by hand delivery (with written confirmation
(including by e-mail) of delivery) or e-mail to Optionee by the Company’s Chief
Executive Officer (or the Company’s Chief Financial Officer in the absence of
the Chief Executive Officer). If the Company does not deliver the Company Notice
to Optionee by the later of (a) 24 hours after the Notice is delivered to the
Company, or (b) 3:30 pm (Eastern Time) on the day following the date the Notice
is delivered to the Company, the Company shall be deemed to have waived the
Right of First Refusal in full as to the applicable Transfer.

 

(iii) Payment. If the Company exercises its Right of First Refusal as to a
particular Transfer, payment by the Company of the Purchase Price shall be made
in cash (by check or wire) for all of the Shares purchased by the Company
pursuant to such exercise within two business days following the date the
applicable Notice is delivered to the Company.

 

(iv) Optionee’s Right to Transfer. If any of the Shares proposed in a Notice to
be Transferred are not purchased by the Company as provided in this Section (a),
then, subject to Sections 11 and 14 of the Option Agreement, Optionee may
Transfer any unpurchased Shares specified in the Notice, provided, however, that
Optionee agrees and understands that Optionee’s failure to comply with this
Section (a) will subject Optionee’s benefit from the Transfer of such Shares to
be forfeited and repaid to the Company, and Optionee agrees to do so within ten
days of notification by the Company.

 

(v) Exception for Certain Family Transfers. Anything to the contrary contained
in this Section (a) notwithstanding, subject to Section 14 of the Option
Agreement, the Transfer of any or all of the Shares during Optionee’s lifetime
or on Optionee’s death by will or intestacy to Optionee’s Immediate Family or a
trust for the benefit of Optionee’s Immediate Family shall be exempt from the
provisions of this Section (a). “Immediate Family” as used herein shall mean
lineal descendant or antecedent, spouse (or spouse’s antecedents), father,
mother, brother or sister (or their descendants), stepchild (or their
antecedents or descendants), aunt or uncle (or their antecedents or
descendants), brother-in-law or sister-in-law (or their antecedents or
descendants) and shall include adoptive relationships. In such case, the
transferee or other recipient shall receive and hold the Shares so transferred
subject to the provisions of this Section (a), and there shall be no further
transfer of such Shares except in accordance with the terms of this Section (a).

 

 6 

 

 



